Name: Commission Regulation (EEC) No 1920/92 of 10 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to granting aid for rice production in French Guiana
 Type: Regulation
 Subject Matter: America;  plant product;  farming systems;  agricultural policy
 Date Published: nan

 14. 7. 92 Official Journal of the European Communities No L 195/5 COMMISSION REGULATION (EEC) No 1920/92 of 10 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to granting aid for rice production in French Guiana THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 3 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 thereof, mined under the programme to be drawn up at regional level ; whereas, consequently, the competent French authorities should be authorized to make the payment of the aid as and when the land is reclaimed ; Whereas the configuration of the areas to be put to rice, particularly the homogeneity and continuity of the plots, and the small number of holdings, make it possible to envisage inspection by the competent authorities of all the reclaimed areas ; Whereas provision should be made, on the one hand, for measures to discourage inaccurate declarations and, on the other, for eligibility to the aid to be maintained in cases of force majeure or natural disaster ; Whereas the time when the economic objective of the measure is realised is the operative event for the agricul ­ tural conversion rate ; whereas the objective in question is attained at the time of harvest ; whereas, however, in view of the difficulty of determining the date of the harvest in each case, the date to be considered as the representative date for the harvest should be the first day of the marke ­ ting year preceding the declaration which constitutes the aid application ; Whereas, in view of the date of entry into force of Regula ­ tion (EEC) No 3763/91 , this Regulation should apply with effect from 1 January 1992 ; Whereas the measures provided for in this Regulation are accordance with the opinion of the Management Committee for Rice, Whereas Article 3 (2) of Regulation (EEC) No 3763/91 introduces a flat-rate aid per hectare for rice production in French Guiana during the marketing years 1991-92 to 1995-96 ; whereas it also lays down that the amount of the aid is to be fixed with particular reference to soil preparation costs ; Whereas, in order to meet the objective of developing rice growing in French Guiana, the aid must be paid in respect of areas sown and harvested ; whereas in this connection it is reasonable to assume that any sown areas for which the normal cultivation work has been carried out will be harvested : HAS ADOPTED THIS REGULATION : Article 1 Flat-rate aid per hectare for rice production in French Guiana, as provided for in Article 3 (2) of Regulation (EEC) No 3763/91 , shall be granted in accordance with this Regulation . Whereas rice growing in the overseas department in ques ­ tion is conditional on substantial soil prepartion and improvement work being carried out beforehand, in parti ­ cular as regards removal of peat and excess soil ; whereas the scale of this work depends on natural conditions and the topography of the Guianese coastal region ; whereas, pursuant to the aforementioned provision of Regulation (EEC) No 3763/91 , the areas to be sown to rice should be classified on the basis of the scale of the work to be carried out and the amount of the production aid should vary in line with that classification ; Whereas the amount of the aid should be calculated on the basis of the actual costs of reclaiming the areas deter ­ Article 2 The aid shall be granted per hectare of land sown and harvested. Land shall be considered as such if normal field work has been carried out on it with a view to production and the rice grown on it reached the ripening stage. (') OJ No L 356, 24. 12. 1991 , p . 1 . (2) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p . 9. No L 195/6 Official Journal of the European Communities 14. 7. 92 in geographical documents approved by the competent national authorities,  where the area is not sown or tilled in its entirety, identification by means of a sketch map showing the location of the plots actually under rice. Article 3 For the purposes of this aid scheme, the areas sown and tilled shall be classified into the following categories on the basis of the cropping conditions and particularly the scale of the soil preparation work : (a) Category 1 : Areas requiring very extensive work for the growing of rice on account particularly of the thickness of the layer of peat unsuitable for cultivation (thickness exceeding 1 metre) ; (b) Category 2 : Areas requiring extensive soil preparation work (thickness of top layer between 0,3 and 1 metre) ; (c) Category 3 : Areas not requiring extensive work (thick ­ ness of layer less than 0,3 metre). Article 6 1 . The aid shall be paid prior to 31 December follo ­ wing the submission of the declaration referred to in Article 5. 2. The Member State concerned shall be authorized to make provision for the payment of the amount of the aid as determined under Article 4 in accordance with a time ­ table to be drawn up on the basis of a forecast of the areas to be reclaimed during the 1991 /92 to 1 995/96 marketing years in accordance with the table set out in the Annex. Article 4 The amount of the aid shall be fixed for rice grown on the areas in : (a) Category 1 at : ECU 1 052/ha ; (b) Category 2 at : ECU 715/ha ; (c) Category 3 at : ECU 348/ha. Without prejudice to Article 6 (2), the amount of the aid shall be paid once only during the 1991 /92 to 1995/96 marketing years for any one area under cultivation . Article 7 Where the rice has not reached its ripening stage, the national competent authorities may decide that cases of force majeure or natural disasters have substantially affected the area cultivated by the declarant and justify that entitlement to the aid be maintained. The cases of force majeure invoked or the natural disas ­ ters shall be reported to the competent authority of the Member State concerned within five days of their occu ­ rence. Proof thereof shall be furnished within one month of the said reporting. The Member State concerned shall inform the Commis ­ sion forthwith of the cases it recognizes as cases of force majeure or of the natural disasters likely to justify the maintenance of eligibility to the aid. Article 8 The conversion rate to be used for the payment of the aid shall be the agricultural conversion rate in force on 1 September preceding the submission of the declaration referred to in Article 5. Article 5 1 . Rice growers wishing to benefit from the aid shall submit each year, before a date be determined by the competent authorities, a declaration of the areas sown and harvested in respect of which the aid is applied for contai ­ ning at least the infomation mentioned in paragraph 2. This declaration shall constitute an application for aid. 2. The declaration shall contain : (a) in respect of the grower :  name and forename,  mailing address ; (b) in respect of the areas :  the total area of the land sown to rice and tilled,  a breakdown of that area by the categories defined in Article 3,  an accurate identification of those areas by means of a cadestral reference or a geographical reference Article 9 1 . The competent authorities of the Member State concerned shall take appropriate measures to verify the accuracy of the applications and their compliance with Regulation (EEC) No 3763/91 and with this Regulation. They shall at regular intervals carry out administrative checks and the necessary on-the-spot inspections. 14. 7. 92 Official Journal of the European Communities No L 195/7 2. Checks shall realte to all the areas which were the subject of a declaration as provided for in Article 5. 3. Where checks give rise to serious doubt as to the accuracy of a declaration or as to compliance with the Community provisions payments shall not, except in obvious cases of clerical error, be made until an on-the ­ spot inspection has established the accuracy of the appli ­ cation or the compliance as mentioned. 4. Where it is etablished that more than 5 % of the areas which were the subject of a declaration do not fulfil the conditions required for the grant of the aid the grower shall forego entitlement to the aid, and the national authorities shall inform the Commission of such cases. Article 10 Where aid has been wrongly paid, the competent authori ­ ties shall proceed to recuperate the amounts paid plus interest running from the date of actual payment of the aid to the date of actual recovery. The interest rate applied shall be that in force under national law for similar reco ­ very operations. The aid recovered shall be paid to the paying bodies or agencies and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund. Article 11 France shall take the necessary administrative steps to ensure the correct application of this Regulation. It shall communicate these to the Commission within three months of the entry in force of this Regulation. Article 12 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Payment schedule indicated in Article 6 (2) Ground parcels 1992 1993 1994 1995 1996 ha harvest 1992 ha harvest 1993 ha harvest 1994 ha harvest 1995 ha harvest 1996 26,00 % 21,60 % 30,00 % 19,50 % 23,40 % 40,00 % 16,50 % 23,30 % 30,00 % 50,00 % 16,40% 23,30 % 30,00 % 50,00 % 100,00 %